Citation Nr: 0632225	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin condition, to 
include chloracne.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

The Board notes that the veteran was provided an opportunity 
to present his case to a Decision Review Officer in a June 
2003 hearing at the Louisville RO.  The transcript for this 
hearing is associated with the claims folder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. A skin condition, to include chloracne, was not incurred 
in service, nor did it manifest until many years following 
discharge from service; any current skin condition is not 
related to military service.


CONCLUSION OF LAW

A skin condition, to include chloracne, was not incurred in 
or aggravated by the veteran's active duty service; nor may 
it be presumed to be due to any herbicide exposure therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A February 2001 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the April 
2002  rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The February 2001 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2006 letter was sent to the veteran 
providing such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
are associated with the claims file, as well as private 
treatment records from Dr. DM and an August 2001 VA herbicide 
examination.  The veteran identified, and the RO attempted to 
obtain treatment records from, Dr. Bahgat; however, the RO's 
request for treatment records was returned marked "unable to 
locate."  Seeing as the RO's request was sent to the address 
provided by the veteran, the Board is satisfied that any 
further attempts to obtain such records would be futile.  The 
veteran did not identify any additional providers or 
treatment facilities from which he sought treatment for his 
claimed skin condition over the years.  There is no 
indication of any available outstanding records, identified 
by the appellant, which have not been obtained.  The veteran 
was provided a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran claims that he is entitled to service connection 
for a current skin condition resulting from exposure to 
herbicides, including Agent Orange during his service in 
Vietnam.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the veteran's appeal will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal with device.  His personnel records also indicate that 
he served in Vietnam from August 1968 to August 1969.  Thus, 
the Board finds that the veteran was in-country, and 
therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The veteran's service medical records are negative for 
complaints or findings of a skin condition, including 
chloracne or any other acneform disease consistent with 
chloracne.  The veteran served in Vietnam from August 1968 to 
August 1969.  At his separation medical examination in 
February 1970, the veteran denied a history of skin diseases, 
and clinical evaluation of the skin was normal at that time.  
Post-service medical records are silent for any complaint or 
finding of chloracne or other acneform disease consistent 
with chloracne for thirty years after service separation.  
Consequently, the Board finds that there is no competent 
evidence that the veteran developed chloracne or other 
acneform disease consistent with chloracne within one year of 
his last exposure to Agent Orange.  Accordingly, service 
connection for a current skin condition is not warranted on a 
presumptive basis.

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
veteran's period of service.  See Combee, supra.

A December 2005 VA medical examination indicates the veteran 
has a current skin disability.  The examination report 
indicates a diagnosis of nodular skin growths not typical of 
acneform measuring 1-5 millimeters in size.  The VA examiner 
noted that the claims folder was reviewed in connection with 
the examination, and a history given by the veteran indicates 
the veteran reported an onset date of 1969 for his skin 
condition.  The VA examiner was unable to render an 
etiological opinion as to whether the veteran's current skin 
condition is related to his military service because the 
veteran's lesions, though unusual, are not typical of 
acneform caused by exposure to herbicide.

In contrast, a January 2001 VA herbicide examination report 
initially diagnoses the veteran with very, very mild skin 
lesions possibly unrelated to Agent Orange, and then revises 
the diagnosis in an addendum, which notes a diagnosis of mild 
chloracne possibly related to Agent Orange.

Although the January 2001 VA herbicide examination diagnoses 
the veteran with chloracne, the Board finds that the December 
2005 VA examination's assessment of the veteran's current 
skin condition is more probative.  The January 2001 
examination was a general herbicide examination which 
considered the symptomatology and diagnoses of a number of 
presumptive conditions.  In contrast, the December 2005 VA 
examination was specifically a skin disease examination, and 
the examiner's conclusions were based on the examination, as 
well as a review of the claims folder, to include the January 
2001 VA herbicide examination results.

The Board notes that regardless of which diagnosis best 
describes the veteran's current skin disability, neither the 
January 2001 or December 2005 VA examinations indicate a 
definitive positive link between the veteran's condition and 
his active military service.  As was previously mentioned, 
the December 2005 VA examiner was unable to render an 
etiological opinion because the veteran's skin lesions were 
not typical of an acneform disease caused by herbicide 
exposure.  The January 2001 VA examiner, although noting a 
diagnosis of chloracne, only indicated that the veteran's 
condition may be related to herbicide exposure.  No rationale 
for this opinion was provided.  The Board notes that an 
August 2001 letter sent to the veteran stated that the 
veteran's diagnosed chloracne is related to Agent Orange 
exposure.  However, this letter was sent in conjunction with 
the January 2001 VA herbicide examination, which did not note 
a definite connection between the veteran's herbicide 
exposure and his skin condition.

Both the January 2001 VA herbicide examination and the 
December 2005 VA examination provide speculative opinions as 
to the etiology of the veteran's current skin condition.  
Therefore, for the Board to conclude that the appellant's 
disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).

In addition to the absence of a non speculative medical 
opinion linking the veteran's current disability to his 
military service, the Board finds that the thirty year lapse 
in time between the veteran's active service and the first 
diagnosis of a skin condition in January 2001 weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, the Board acknowledges the veteran's statements that 
his current skin condition began in service and that he 
sought treatment for such condition while in service and 
shortly after service.  However, the Board cannot accept the 
veteran's own statements regarding treatment records not 
before the Board.  There must be some objective competent 
evidence of such treatment for the Board to consider such 
evidence as credible.  Additionally, the Board cannot accept 
the veteran's statements regarding the etiology of his 
current skin condition as competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Further, the veteran's current 
assertion of a skin disorder during service contradicts his 
report on the medical history given in conjunction with his 
February 1970 service separation examination and the service 
separation examination itself.  The Board finds the 
contemporaneous medical history and service separation 
examination to be of greater probative weight.

Thus, with consideration of the lack of evidence of 
complaints, treatment, or diagnosis in the veteran's service 
medical records and within one year of leaving Vietnam, the 
length of time following service prior to a recorded 
diagnosis of a current skin disability, and the absence of 
any medical opinion suggesting a non speculative causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin condition, including 
chloracne.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a skin condition, to 
include chloracne, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


